Citation Nr: 0514609	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  96-36 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for chronic 
ureterolithiasis, also claimed as kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for a left shoulder disorder and kidney 
stones.

This case has been remanded multiple times for additional 
development and adjudicative action, with the most recent 
remand occurring in July 2003.  The case has been returned to 
the Board for further appellate review. 


FINDINGS OF FACT

1.  The probative evidence of record establishes that there 
is a lack of competent evidence of a nexus between 
degenerative joint disease of the left shoulder and an injury 
in service or that degenerative joint disease was manifested 
to a compensable degree within one year following the 
veteran's discharge from service.

2.  Competent evidence of chronic ureterolithiasis or post 
service kidney stones is not of record.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left shoulder was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Chronic ureterolithiasis, also claimed as kidney stones, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letters sent to the veteran in July 
2003 and January 2004.  Since both of these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the April 1996, February 1997, and March 2002 
rating decisions, the July 1996 statement of the case, and 
the February 1997, July 1997, March 2002, May 2002 and 
January 2005 supplemental statements of the case, the veteran 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking for each claim.  The veteran was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
January 2005 supplemental statement of the case, which 
addresses VA's duty to notify claimants of necessary 
information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's July 2003 and January 2004 letters, it essentially 
informed the veteran that he needed to submit any evidence 
pertaining to his claims.  Specifically, in the July 2003 
letter, the RO stated, "Please send us any additional 
information or evidence within 30 days of the date of this 
letter, or we may process your claim based only on what we 
already have."  (Emphasis in original.)  In the January 2004 
letter, the RO stated, "If you wish to submit information 
that is relevant to your appeal, you may also include the 
information on the enclosed VA Form 21-4138, Statement in 
Support of Claim, or submit the information on a separate 
sheet of paper."  The Board finds that such statements meet 
the requirements of the fourth element, as the veteran was 
placed on notice that he should submit any evidence in his 
possession that pertained to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims for service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained medical records from 
a military medical facility and VA.  Additionally, the 
veteran has been provided with examinations in connection 
with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The veteran asserts that service connection for a left 
shoulder disorder and residuals of kidney stones is 
warranted.  At a September 1996 hearing before a Hearing 
Officer, the veteran testified that his main problem with his 
left upper extremity was the left elbow (for which the 
veteran had been granted service connection).  When asked by 
his representative if he had any limitations with his 
shoulder, he stated, "Honestly[,] no."  The representative 
then asked him, "You don't have anything for the left 
shoulder?," and the veteran responded, "No, sir."  The 
veteran asserted that it was his left elbow that was 
bothering him.  Regarding kidney stones, the veteran stated 
he last had a kidney stone in 1979.  He complained of blood 
in his urine (for which the veteran has been granted service 
connection ).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for arthritis (degenerative joint disease) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a left shoulder disorder and 
chronic ureterolithiasis, also claimed as kidney stones.  The 
Board will address each disability separately.

Regarding the claim for service connection for a left 
shoulder disorder, the Board notes that the veteran has not 
claimed that he sustained an injury to the left shoulder in 
service.  The service medical records are silent for the 
veteran having sustained an injury to his left shoulder in 
service, although they are positive for the veteran having 
sustained an injury to his right shoulder.  In a January 1994 
report of medical history completed by the veteran, he 
complained of left shoulder pain.  Clinical evaluation of the 
veteran's left upper extremity was normal.  At a July 1995 VA 
examination, the veteran reported a right shoulder injury, 
and the examiner reported clinical findings related to the 
right shoulder only.  He diagnosed the veteran with 
arthralgia of both shoulders.  

As noted above, at the September 1996 hearing, the veteran 
stated that the difficulty he was having with his left upper 
extremity was related to his left elbow, for which service 
connection has been granted.  He denied having sustained an 
injury to his left shoulder or that he even had any problems 
with his left shoulder.  In July 2000, the veteran underwent 
a VA examination.  He did not report having sustained a left 
shoulder injury in service (but reported he had injured his 
right shoulder and his left elbow in service).  He was 
diagnosed with pain in the left shoulder secondary to mild 
degenerative joint disease of the acromioclavicular joint.  
X-rays taken at that time showed "mild osteoarthritis" of 
the left acromioclavicular joint.  The examiner opined that 
the degenerative joint disease in the left shoulder "could 
be secondary to the injuries he sustained in service."  In a 
May 2003 VA medical opinion, the examiner noted he had 
reviewed the claims file and could not see any information 
regarding "any particular injury" to the veteran's left 
shoulder.  He stated that x-rays taken of the left shoulder 
were normal and did not reveal any degenerative joint 
disease.  He concluded that because there was no degenerative 
joint disease of the left shoulder, there was no need to 
provide an opinion whether such was related to the veteran's 
service or not.

There is a conflict in the record in that in a July 2000 
examination report, the examiner stated that x-rays taken at 
that time showed that the veteran had degenerative joint 
disease of the left shoulder.  A July 2000 x-ray report 
supports this finding.  In the May 2003 medical opinion, the 
examiner stated that x-rays taken in February 2003 showed no 
degenerative joint disease of the left shoulder.  The Board 
finds that regardless of whether the veteran has a current 
diagnosis of degenerative joint disease of the left shoulder 
or not, the claim for service connection cannot be granted.  

Assuming, without deciding, that the veteran has a current 
diagnosis of degenerative joint disease of the left shoulder, 
the first time such was shown was in July 2000, which is more 
than one year following the veteran's discharge from service.  
While the examiner stated that the degenerative joint disease 
"could be" secondary to the injuries he sustained in 
service, the Board finds that such does not provide a nexus 
to service, as the veteran stated, under sworn testimony, 
that he did not sustain an injury to the left shoulder in 
service.  It must be noted that in providing the July 2000 
medical opinion, the examiner addressed the right shoulder, 
the left shoulder, and the left elbow at the same time.  The 
examination report shows that the veteran reported having 
sustained injuries to his right shoulder and left elbow in 
service with no mention of a left shoulder injury.  Thus, it 
would appear that the examiner, in lumping all three 
diagnoses together, did not separate the veteran's left 
shoulder diagnosis from the other two diagnoses.  Again, the 
veteran has specifically denied having sustained an injury to 
his left shoulder.  Therefore, the July 2000 medical opinion 
is accorded little to no probative value, as it is based upon 
an inaccurate factual history.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).  The preponderance of the evidence is against a 
finding that the left shoulder disorder had its onset in 
service.  

If the May 2003 examiner's opinion that the veteran does not 
have degenerative joint disease of the left shoulder is 
correct, then the veteran has not brought forth competent 
evidence of a left shoulder disorder, and service connection 
would be denied as well.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Regarding the claim for service connection for chronic 
ureterolithiasis, also claimed as kidney stones, the service 
medical records show that the veteran had multiple urologic 
complaints.  The veteran underwent testing in July 2000 and 
August 2000 to determine whether he had any residuals from 
the urologic complaints in service.  A July 2000 renal 
sonogram was normal.  An August 2000 renal CT scan was 
negative for renal cysts.  In a May 2003 VA medical opinion, 
the examiner stated that the veteran did not have chronic 
ureterolithiasis, noting that the testing done in 2000 was 
negative for any renal cysts or kidney stones.  The Board 
notes that the veteran has been granted service connection 
for hematuria.  

Without evidence of a current chronic ureterolithiasis, to 
include kidney stones, the claim for service connection for 
such must be denied.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.  Although the veteran has 
asserted that he has chronic kidney problems, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, he is 
not competent to allege he has a current diagnosis of a 
kidney disorder, as that requires a medical opinion.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the grant 
of service connection for a left shoulder disorder and for 
chronic ureterolithiasis, claimed as kidney stones, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for chronic ureterolithiasis, also claimed 
as kidney stones, is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


